Exhibit 10.23 Emergent Group Inc. 10939 Pendleton Street Sun Valley, CA 91352 Tel: 818-394-2800 March 4, 2010 BJH Management, LLC 145 Huguenot Street Suite 405 New Rochelle, NY 10801 Dear Mr. Haber: Please be advised that we have extended your Service Agreement for an additional period of three years through the close of business on June 30, 2013.All other terms remain unamended and in full force and effect.Kindly sign below indicating your acceptance of same. Very truly yours, EMERGENT GROUP INC. By: /s/William M. McKay William McKay, Chief Financial Officer Agreed to and accepted by: BJH MANAGEMENT, LLC By: /s/ Bruce J. Haber Bruce J. Haber, President
